DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and under exam herein.

Priority
	The instant application is a Continuation-in-Part of US 15/461,429, filed 16 March 2017, (now abandoned) and claims the benefit of priority to US Provisional application 62/454,707, filed 3 February 2017.  Priority is granted only to the filing date of the instant application (26 September 2018), as the parent application and the provisional application fail to disclose limitations that include at least the quantitative simulation of an MR response of at lest a portion of the biological lifeform.  

Information Disclosure Statement
	Portions of the Information Disclosure Statements filed on 26 September 2018 (4 submissions) and 30 July 2020 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.  It is noted that certain references have not been considered and are lined-through, as they do not comply with the requirements set forth in 37 CFR 1.97.  The instant citations lack appropriate dates and/or page numbers and/or are impossible to read due to blurry copy.  

Drawings
	The Drawings submitted 26 September 2018 are accepted.

Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include numerous recitations of both intended claim steps and contingent claim language.  
A.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
Instant claim 9 recites the following “contingent” recitations:  “the method of claim 1, wherein the method comprises providing a recommendation based at least in part on the second test result when the improved accuracy is less than a threshold value” wherein the interpretation is as follows: “when the accuracy is less than a threshold” is equivalent to A in the above example and the alternative (due to the use of the word “when” [or not]) is equivalent to B in the above example (when the improved accuracy is equal to or above a threshold). Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. a recommendation occurs only when the accuracy is less than a threshold. 
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.
B.  With respect to intended claim limitations, the following are considered intended in the instant claims: 
Claim 1: “comparing the one or more MR measurements and the quantitative simulation to obtain a first test result wherein “to obtain a first test result” is the intended outcome of the comparing step.  It is noted that the step is not clear with respect to what test result is intended (see 112(b) below).
Claim 1 recites, “determining one or more additional medical tests to perform that can improve accuracy of the first test result” wherein “that can improve an accuracy of the first teat result” is intended result to the determining step which does not include any steps by which an improved accuracy is determined.  As such, the step is limited only to determining additional medical tests. See 112(b) rejections below.
Claim 1 recites, “accessing the biological sample to obtain at least a second portion of the biologicals sample” wherein “to obtain” is an intended result of accessing a sample.  However, no steps to actually obtain a second portion are claimed.
Claim 1 recites, “performing the one or more additional medical tests on at least the second portion of the biological sample to obtain one or more additional test results” wherein “to obtain” is in intended result of the performing medical tests.
Claim 1 recites, “computing a second test result based at lest in part on the first test result…wherein the second test result has an improved accuracy relative to the first test result” such that the clause “wherein the second test result has an improved accuracy” is intended to occur by the step of computing. However, no actual steps are provided to provide that any accuracy is assessed.  
It is suggested that the claim be amended to recite active, positive limitations to avoid recitation of intended use herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “performing one or more MR measurements on at least a portion of the biological life form”.  The first step of the claim is directed to “storing a biological sample”.  First, it is unclear as to the nexus between the storing step and the MR measurement step as it would appear that the sample that is stored is not used in the MR measurement and subsequent steps.  Second, it is unclear if the biological sample and the biological life form are one in the same for claim recitation purposes or if they are different entities.  This presents issues in the claims as follows: The claim is unclear with respect to the performance function wherein a MR measurement is performed on a portion of a biological life form, which would seem to indicate that the life form itself is imaged via MR and NOT the sample associated with the life form. The claim then recites, “accessing the biological sample to obtain a second portion of the biological sample” however, no first portion of a biological sample was accessed.  Rather, a portion of the life form was measured, thus causing confusion between the terms and the intention of the limitations herein.  This is further confounded by the recitation of performing additional medical tests on the second portion of the biological sample.   In dependent claims, this is carried over as an issue because claim 2 is directed to storing portions of the sample.  Claim 3 includes also storing sample.  Claim 7 recite, “forward calculation based at least in part on invariant MR signature of at least the portion of the biological sample”. However, the MR measurements were performed on the biological life form in claim 1, leading to issues of antecedent basis problems from said recitation. Claim 8 further include recitation to the biological sample, as well, as does claim 10.  Due to the indefiniteness associated with the terms “biological life form” and biological sample” the metes and bounds of coverage sought are unclear.  Applicant is requested to amend the claims so that the claim terms are consistent and clarify which life form and/or sample are intended in each of the claim limitations above.
Claim 1 recites, “comparing the one or more MR measurements and the quantitative simulation to obtain a first test result”.  However, the claim is unclear with respect to what test result from each test parameter is being compared and what first test result is intended.  Clarification through clearer claim language is requested.  
Claim 1 recites, “determining one or more additional medical tests to perform that can improve accuracy”.  However, the claim is unclear because there are no parameters set forth that would establish that determining a medical test can improve accuracy.  Clarification is requested through clearer claim language. 
Claim 1 recites, “computing a second test result…wherein the second test result has an improved accuracy” which is intended in the claim as written.  No steps are provided to assess accuracy and thus said step does not further limit the claim step of merely computing a second test result herein.  Clarification is requested.
The issues present in claim 1 are also present in independent media and device claims 11 and 17, respectively and should also be addressed appropriately.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method, computer-readable medium; and device.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “quantitatively simulating an MR response…”; “comparing the one or more MR measurements and the quantitative simulation”; “determining one or more additional medical tests to perform”; “computing a second test result based at least on a first test result and the one or more additional test results”
Claim 7: further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Said steps are those that are, “forward calculation based at least in part on an invariant MR signature”
Claim 8: “MR signature is determined using an inverse calculation based at least in part on additional MR measurements”
	Computer-readable medium and Device Claims:  Independent claims 11 and 17 include a non-transitory computer-readable storage medium…the program instructions… comprising… and a device, respectively and correspond to the same judicially recited exceptions as pertain to claim 1 above.  The corresponding dependent claims include 15, 16, 19, 20.
 	As such, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  Those abstract ideas are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to compile data in the form of a MR data and provide comparisons, determinations and computations on that data without any specific steps beyond what a human can do using pen and paper or using mathematical operations aided by computer calculation.  There are no specifics as to the methodology involved and thus, under the BRI, one could simply, for example, make a list of data provided data use to inform further testing to gather more data and further asses all gathered data by mathematical comparisons.  Other steps, recited in dependent claims, further include techniques are performed using mathematical techniques (e.g., forward and inverse calculations).  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1, 11, and 17: “storing a biological sample”; “performing one or more magnetic resonance (MR) measurements using an MR device”; “accessing a sample to obtain a second portion”; “performing one or more additional medical tests”
Claim 11: “non-transitory computer-readable medium..”; “electronic device”; “program instructions...”
Claim 17: “electronic device; circuit; processor; memory, coupled to a processor with program instructions…”
Dependent claims 2-6, 9, 10, 12-14, and 18 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “performing MR measurements; determining additional medical tests; performing additional tests” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to 2002/0155587 to Opalsky (IDS reference) discloses, for example, data gathering elements such as acquiring data from a biological sample ([0010] in the context of a system and device configured to do so.  Further, Opalsky discloses that is routine, well-understood and conventional in the art to perform additional testing on samples that yield biological data [0036].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Computer limitations: With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Opalsky teaches that computing elements are routine, well-understood and conventional in the art for clinical decision making.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
	No claims are allowed.
	The closest prior art is as follows:
	1.   Opalsky (2002/01555870-IDS reference) disclosing a method for iteratively performing medical testing ([0001] The field of the present invention is testing methods for biological samples), comprising: by an electronic device: non-transitory computer-readable storage medium for use with an electronic device, the computer- readable storage medium storing a program module to iteratively perform medical testing ([0010] an instrument that is configured to acquire data from a biological sample); a system ([0001] a system) comprising: an interface circuit configured to communicate with at least another electronic device ([0010] an instrument that is configured to acquire data from a biological sample); a processor coupled to the interface circuit; and memory coupled to the processor, which stores a program module ([0010] testing system generally comprises a processor and an instrument that is configured to acquire data from a biological sample), wherein when executed by the processor, the program module causes the system to perform the operations of the method.  Opalsky discloses performing measurements on samples: ([0051] certain clinical diagnostics may look at multiple samples from an individual [biological sample]; [0025] A mass spectrometer 14 receives the biological sample for analysis and generates an electrical data signal representative of genotype information associated with the sample tested under direction from the real time workstation; [0037] if after testing multiple samples for a particular assay the results are still ambiguous [initial uncertainty)]; comparing and determining based on the test result, a second medical test to perform on a second biological sample associated with the individual ([0051] certain clinical diagnostics may look at multiple samples from an individual [second sample]; [0010] the instrument acquires data from the biological sample, and the processor compares the acquired data to predefined data criteria...Responsive to comparing the acquired data to the data criteria... and another data set acquired [second sample]; [0036] the next data set may be... adjusted to the next sample [second sample]); performing the second medical test on the second biological sample to obtain a second test result of the second medical test ([0036] the next data set may be... adjusted to the next sample [second sample]. After testing is completed, processing moves to block 28; [0037] Block 28 shows that the results from the acquired data are analyzed to determine the presence of an object biological relationship); and computing a revised result for the medical test based on the test result and the second test result, wherein the revised result is less than the initial uncertainty ([0037] if after testing multiple samples for a particular assay the results are still ambiguous, block 28 can be used to determine if the ambiguity can be removed by increasing the certainty of the results for a particular sample. If so, the test can be directed by the workstation to automatically take additional data acquisitions).
 	Opalsky does not explicitly disclose, however, the data are magnetic resonance (MR) measurement data, nor does Opalsky specifically disclose quantitatively simulating an MR response of a patent sample and comparing the first MR measurements with the quantitative simulation as instantly claimed.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631